Case 1:20-cv-02939-AT Document 50 Filed 09/10/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
CERTAIN UNDERWRITERS AT DOC #: _
LLOYDS, LONDON and PRIME DATE FILED: _ 9/10//2021
INSURANCE COMPANY,
Plaintiffs,

-against- 20 Civ. 2939 (AT)

JOSE MENDOZA, NYC SECURITY ORDER

SERVICES, INC. and JOHN DOE —
SECURITY GUARD, as yet unidentified,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for September 14, 2021, is ADJOURNED sine
die.

SO ORDERED.

Dated: September 10, 2021
New York, New York

OQ-

ANALISA TORRES
United States District Judge

 
